DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
It is further noted that documents have been submitted for consideration by the Office that were not included in the IDS.
BirdBarrier Bird-Shock Flex-Track “Cover Story>> Large steel canopy at a new hospital” pp. 30-60 (30 pages submitted)
“Chapter 1 Capture Methods and Holding Devices” by Thomas Kunz and Allen Kurta pp. 1-14 (16 pages submitted)
“Capture Methods” by Thomas Kunz and Allen Kurta pp. 15-28 (14 pages submitted)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Purdon (U.S. Patent No. 1,921,323) in view of Baldwin (U.S. Patent No. 7,322,146, as previously cited by the examiner in PTO-892 on 5/20/2022).
For claim 5, Purdon discloses a system (as shown in Fig. 1) for use in capturing a flying vertebrate in a building, the system comprising: at least one telescoping pole (Col. 1, lines 38-43 and shown in Fig. 1: handle/tube 10); and at least one bird net (Fig. 1: 25) configured for being operatively connected to the telescoping pole; wherein the telescoping pole includes a hook (Fig. 1: 19) positioned at a top end of the telescoping pole; and wherein the hook is configured for being attached to a ceiling rafter in the building such that, when the hook is attached to the ceiling rafter, the bird net can be positioned proximate to the ceiling rafter (as shown in Fig. 1, the hook is structured such that it can be attached to a ceiling rafter, and the net being proximate to the hook enables the net to be positioned at the ceiling rafter with the hook).
Purdon fails to specifically show wherein the at least one telescoping pole includes a receiver connector, and wherein the telescoping pole further includes a hook having a quick release connector configured to fit into the receiver connector such that the hook can be positioned at a top end of the telescoping pole. However, Baldwin teaches a system (as shown in 1-7d) comprising: at least one pole (16); and at least one net (12); wherein the at least one pole includes a receiver connector (Fig. 2: 30, 40), and wherein the pole further includes a hook (Fig. 2: 50) having a quick release connector (Col. 3, lines 34-42: 42) such that the hook can be positioned at a top end of the pole (Figs. 7a-7d shows the receiver connector 30, 40  can be positioned at a top end of the pole near numeral 16). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Purdon to include the receiver connector and quick release connector as taught by Baldwin for the advantage of removably attaching the net to the telescoping pole upon receiving an animal within the net to avoid net entanglement. 
It is noted that Baldwin fails to show the quick release connector is configured to fit into the receiver connector. However, the shape of the quick release connector can be varied to fit into the receiver connector without destroying the system, dependent on production costs and the user’s desired needs in construction of the system, as it appears the invention would perform equally well with the magnetic quick release connection with the receiver connector as disclosed by the reference to Baldwin, and a mere change in shape of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
For claim 8, Purdon as modified by Baldwin discloses the system according to claim 5, wherein the at least one bird net (Purdon Fig. 1: 25) includes one or more pockets (Purdon Fig. 1 shows the net 5 suspended from ring 24 defining a pocket) configured for trapping the flying vertebrate.
For claim 11, Purdon as modified by Baldwin discloses the system substantially as claimed, but fails to specifically show the system according to claim 5, wherein the at least one bird net has a length at least 30 feet. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the length of the at least one bird net to have a length of at least 30 feet for the advantages of capturing multiple birds flying toward the net and retaining large birds within the net. A mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
For claim 12, Purdon as modified by Baldwin discloses the system substantially as claimed, but fails to specifically show the system according to claim 5, wherein the at least one telescoping pole is configured being extended to a length of at least 24 feet. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the length of the at least one telescoping pole to have a length of at least 24 feet for the advantage of reaching a height that enables efficient capture of birds that are high up.  A mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
	For claim 13, Purdon fails to specifically show system according to claim 5, further comprising a hook and loop fastener wrapped around the receiver connector to prevent unwanted detachment of the hook from the telescoping pole. However, Baldwin teaches the system (as shown in Figs. 1-7d) further comprising: a hook and loop fastener (Col. 4, liens 4-11 and Figs. 1-2 and 7a: 60) wrapped around the receiver connector (where the strap 60 including hook and loop fastener extends through and is wrapped around a portion 20 of the receiver connector 30, 40) to prevent unwanted detachment of the hook from the telescoping pole (as shown in Figs. 1, 5 and 7b-7d).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Purdon to include the hook and loop fastener as taught by Baldwin for the advantage of removably attaching the receiver connector to the telescoping pole to prevent unwanted movement along the telescoping pole.


Claims 6, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Purdon (U.S. Patent No. 1,921,323) in view of Baldwin (U.S. Patent No. 7,322,146), as applied to claims 5, 8 and 11-13 above, and further in view of Bryant et al. (U.S. Patent No. 5,501,026).
For claim 6, Purdon as modified by Baldwin discloses the system substantially as claimed, but fails to specifically show the system according to claim 5, further comprising a pulley attached to the hook. However, Bryant et al. teaches a system comprising: at least one pole (Fig. 1: 22); at least one net (Fig. 1: 28) configured for being operatively connected to the pole (as shown in Fig. 1); further comprising a pulley (Figs. 7-8: 88, 90) attached to the hook (The modification of applying the pulley to the system of Purdon shows a pulley attached to a hook, such that the hook of Purdon as modified by Baldwin is positioned at the top end of the pole and Bryant et al. shows in Figs. 1, 7, 8 the pulley is housed and retained within the pole, thus since the pole and hook are attached, the pulley and hook are attached.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Purdon as modified by Baldwin to include the pulley as taught by Bryant et al. for the advantage of controllably opening the net and retaining the net in a closed position.
For claim 7, Purdon as modified by Baldwin and Bryant et al. fail to specifically disclose the system according to claim 6, wherein the pulley comprises a carabiner. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pulley of Bryant et al. to include a carabiner for the advantage of providing a means for controlling the movement of the net, since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
 For claim 9, Purdon as modified by Baldwin and Bryant et al. disclose the system according to claim 6, further comprising a rope (Bryant et al. Figs. 1-2, 7-8: 40) attached to the pulley (Bryant et al. Figs. 7-8: 88, 90), the rope having a plurality of attachment devices (Bryant et al. Fig. 1: 42) configured for attaching the bird net (Bryant et al. Fig. 1: 28) to the rope (Bryant et al. Fig. 1: 40).
For claim 10, Purdon as modified by Baldwin and Bryant et al. disclose the system according to claim 9, wherein the plurality of attachment devices (Bryant et al. Fig. 1: 42) comprise a plurality of clips (Bryant et al. Col. 3, lines 2-9).

Response to Arguments
Applicant’s arguments with respect to claims 5-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/           Examiner, Art Unit 3643                                                                                                                                                                                             
/PETER M POON/           Supervisory Patent Examiner, Art Unit 3643